TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00098-CV



        Appellant, Texas Commission on Environmental Quality// Cross-Appellant,
                             Environmental Defense, Inc.

                                                 v.

        Appellees, Environmental Defense, Inc. and Sierra Club// Cross-Appellees,
  Texas Commission on Environmental Quality, State Office of Administrative Hearings;
                        and Sandy Creek Energy Associates, L.P.


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-06-003957, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This case involves an interlocutory appeal and cross-appeal from the trial court’s

order granting in part and denying in part a plea to the jurisdiction filed by appellant the

Texas Commission on Environmental Quality. This Court issued an opinion abating this cause on

April 13, 2007. The parties have now filed a joint motion to dismiss their respective appeal

and cross-appeal. See Tex. R. App. P. 42.1. Accordingly, we reinstate this cause, grant the parties’

motion, and dismiss the appeal and cross-appeal. Id.
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Henson

Dismissed on Joint Motion

Filed: October 10, 2008




                                              2